  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,            )
                                  )
      Plaintiffs,                 )
                                  )            CIVIL ACTION NO.
      v.                          )             2:14cv601-MHT
                                  )
JEFFERSON S. DUNN, in his         )
official capacity as              )
Commissioner of                   )
the Alabama Department of         )
Corrections, et al.,              )
                                  )
      Defendants.                 )

 PHASE 2A BRIEFING ORDER ON REMEDIES FOR VIOLATIONS IN
             SUPPLEMENTAL LIABILITY OPINION

      Upon consideration of the joint report regarding

how   to   proceed   in   light       of   the   court’s     Phase    2A

supplemental liability opinion (doc. no. 2353), it is

ORDERED that, by March 5, 2019, the parties shall each

submit a brief identifying (a) any prior or existing

relief     that,     if   implemented,           may   remedy        the

constitutional       violations        found     in    the    court’s

supplemental liability opinion (doc. no. 2332), and (b)

any portion of the parties’ remedial plans currently

under consideration by the court that may, if ordered,
remedy   the   constitutional   violations   found   in   the

court’s supplemental liability opinion.

    DONE, this the 21st day of February, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
